Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17989   Page 1 of 27
                                                                                       1


      1                        UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
      2                              SOUTHERN DIVISION

      3    UNITED STATES OF AMERICA,

      4                   Plaintiff,
                                                         HON. GEORGE CARAM STEEH
      5
              v.                                         No. 15-20652
      6
           BILLY DARRELL ARNOLD, ET AL.,
      7
                        Defendants.
      8    _______________________________/

      9
                                       STATUS CONFERENCE
     10
                                    Thursday, May 5, 2016
     11
                                          10:28 a.m.
     12

     13    APPEARANCES:

     14       For the Plaintiff:                 CHRISTOPHER GRAVELINE
                                                 MICHAEL C. MARTIN
     15                                          RAJESH PRASAD

     16       For Defendant Arnold:              ERIC K. KOSELKE
                                                 MARIA P. MANNARINO
     17
              For Defendant Arthur:              JOHN M. MCMANUS
     18
              For Defendant Fisher:              HENRY M. SCHARG
     19
              For Defendant Bailey:              KEITH A. SPIELFOGEL
     20                                          JOHN R. MINOCK

     21       For Defendant Graham:              MICHAEL A. RATAJ

     22
              (Appearances continued)
     23

     24                 To Obtain Certified Transcript, Contact:
                      Leann S. Lizza, CSR-3746, RPR, CRR, RMR, CRC
     25                              (313) 234-2608
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17990   Page 2 of 27
                                                                                       2


      1    APPEARANCES (Continued):

      2       For Defendant Brown:               JAMES L. FEINBERG

      3       For Defendant Gooch:               CHRISTOPHER M. SEIKALY

      4       For Defendant Rogers:              DAVID I. LEE

      5       For Defendant Patterson:           BERTRAM L. JOHNSON

      6       For Defendant Owens:               JAMES W. AMBERG

      7       For Defendant Adams:               RYAN MACHASIC

      8       For Defendant Shy:                 CARL JORDAN

      9       For Defendant Lovejoy:             VINCENT J. TOUSSAINT

     10       For Defendant Fitzpatrick:         HENRY M. SCHARG (standing in
                                                   for Patrick M. Cleary)
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17991   Page 3 of 27
                                                                                       3


      1                               TABLE OF CONTENTS

      2                                                                    Page

      3      Status conference                                                 4

      4

      5

      6    Exhibits:                                                       Received

      7     (None offered.)

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19     PageID.17992   Page 4 of 27

                                      STATUS CONFERENCE                                  4


      1                                                   May 5, 2016

      2                                                   Detroit, Michigan

      3                                      -   -    -

      4        (Call to order of the Court, 10:28 a.m.)

      5           (Court and Counsel present.)

      6               THE COURT:     Good morning.      So from the government's --

      7               MR. GRAVELINE:     Yes, Your Honor.       Good morning.       Chris

      8    Graveline, Michael Martin and Raj Prasad appearing on behalf of

      9    the United States.

     10               THE COURT:     Okay.   Welcome.

     11               MS. MANNARINO:     Would you like us in order?

     12               THE COURT:     Yeah, I suppose so, huh?

     13               MS. MANNARINO:     All right.       Good morning.     Maria

     14    Mannarino appearing on behalf of Billy Arnold, defendant number

     15    one.     Also with me is learned counsel.

     16               MR. KOSELKE:     Eric Koselke.

     17               THE COURT:     Okay.

     18               MR. MCMANUS:     Good morning, Your Honor.          John McManus

     19    on behalf of Steve Rumeal Arthur, D2.

     20               MR. SCHARG:     Your Honor, Henry Scharg appearing on

     21    behalf of Eugene Fisher and standing in for panel attorney

     22    Patrick Mc -- Cleary appearing on behalf of Diondre

     23    Fitzpatrick, number 15.

     24               MR. MINOCK:     Good morning.       If it please the Court,

     25    John Minock appearing on behalf of Cory Bailey.


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17993   Page 5 of 27

                                      STATUS CONFERENCE                                5


      1               MR. SPIELFOGEL:     Also, Keith Spielfogel appearing on

      2    behalf of Mr. Bailey.       Good morning, Your Honor.

      3               THE COURT:     Welcome.

      4               MR. RATAJ:     Good morning, Your Honor.     Mike Rataj

      5    appearing on behalf of defendant number 5, Quincy Graham.

      6               MR. FEINBERG:     James L. Feinberg, attorney for

      7    number 6, Robert Brown, II.

      8               MR. JOHNSON:     Good morning, Your Honor.        May it please

      9    the Court, Bertram Johnson appearing on behalf of Devon

     10    Patterson, defendant number 10.

     11               MR. SEIKALY:     Good morning, Your Honor.        Christopher

     12    Seikaly.     I represent Jerome Gooch, defendant number 7.

     13               MR. AMBERG:     Good morning, from way back here, Your

     14    Honor.     It's good to see you.       Jim Amberg on behalf of

     15    defendant 11, Christopher Owens.

     16               MR. LEE:     Good morning, Your Honor.     David Lee

     17    appearing on behalf of Michael Rogers, who is defendant

     18    number 8 who you know is not present here in court today.

     19               THE COURT:     Right.

     20               MR. MACHASIC:     Good morning, Your Honor.        Ryan

     21    Machasic on behalf of defendant 12, Jeffery Adams.

     22               MR. JORDAN:     Good morning, Your Honor.     Carl Jordan

     23    appearing on behalf of defendant number 13, Arlandis Shy,

     24    seeking to substitute in.          The current attorney is Kimberly

     25    Lewis.


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19     PageID.17994   Page 6 of 27

                                     STATUS CONFERENCE                                   6


      1               THE COURT:    I see.     Okay.   Has a substitution been --

      2               MR. JORDAN:    I was going to do that this morning.

      3               THE COURT:    All right.     Fine.    There are a couple

      4    missing.    Is that --

      5               MR. GRAVELINE:    Yes.     I believe it's Mr. Toussaint is

      6    missing for defendant number 14, Anthony Lovejoy, Your Honor.

      7               THE COURT:    All right.     And have we heard from

      8    Mr. Toussaint?

      9               MR. PRASAD:    Yes.    Raj Prasad, Your Honor.        I just

     10    spoke with him a couple of minutes ago.           He's on his way.        He's

     11    about five minutes away.

     12               THE COURT:    Okay.

     13               MR. SCHARG:    I don't know if Mr. Graveline wants to

     14    inform the Court, there's also defendant number 9 Derrick

     15    Kennedy, who is not in custody yet.

     16               MR. GRAVELINE:    That's correct.       He has yet to make an

     17    initial appearance on the indictment.           We wanted to set the

     18    status conference since we have all but one of the defendants

     19    who have made their initial appearance.           And so even though the

     20    speedy trial clock hasn't started running because of the

     21    absence of Mr. Kennedy, who we're still looking for, I thought

     22    it would be a good idea to get everybody together to talk about

     23    the way forward on the case, some general timelines.

     24               One of the things, and I think we're all in agreement

     25    on this, is that this case should be designated as a complex


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17995   Page 7 of 27

                                        STATUS CONFERENCE                              7


      1    case under 18 U.S.C. 3161 subdivision (h)(7)(B)(ii).             And that

      2    essentially helps us with the Speedy Trial Act, allows us to

      3    push it off by several months as people begin to review the

      4    discovery in this case.         If it's agreeable to everyone -- I

      5    haven't had a chance to talk to everyone in the case about

      6    that -- I'll prepare the motion and proposed order for the

      7    Court to sign as to designated and complex case.             I think that

      8    also helps in setting budget for the Sixth Circuit with those

      9    people who are appointed.         So absent any objection --

     10              THE COURT:     Is there anyone who thinks this is

     11    inappropriate?

     12              MR. RATAJ:     No, Your Honor.

     13              MR. LEE:     No.

     14              THE COURT:     All right --

     15              MR. GRAVELINE:       So I'll prepare that motion.       I'll

     16    circulate that to all counsel either this afternoon or first

     17    thing tomorrow and we'll have that filed by the end of the week

     18    here, Your Honor.

     19              THE COURT:     Okay.

     20              MR. GRAVELINE:       The second thing I wanted to talk

     21    about a little bit was discovery.         Myself and Mr. Scharg have

     22    had preliminary conversations about I believe the defense is

     23    interested in having a discovery coordinator appointed as part

     24    of the case as well.         Just to give the Court a general idea

     25    about how much discovery we're talking about in this case, I


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17996   Page 8 of 27

                                     STATUS CONFERENCE                                 8


      1    think my best estimate right now is going to be between 30 and

      2    40,000 pages of discovery.      The reason for that, in large part,

      3    is just the amount of digital discovery we have.             For example,

      4    I believe there were at least 12 if not about 15 cell phones

      5    seized during the initial arrest warrants done in this case.

      6    When you do the physical -- or dump of those phones, which

      7    we've applied for search warrants and received search warrants

      8    for those phones, generally speaking those reports can be

      9    anywhere from 800 to 1,500 pages long.         So I mean right there

     10    is a bulk of discovery.

     11              We've also applied for Facebook warrants on a number

     12    of the defendants in this case.       It's been my experience in

     13    prior cases that depending on how active someone is on

     14    Facebook, that can stretch from less than a thousand pages up

     15    to 8 or 9,000 pages in a return.       So that's why there's going

     16    to be a voluminous amount of discovery in this case.

     17              As you can also tell from the indictment, the

     18    allegations also stretch back approximately a decade, and

     19    there's a number of arrest reports, police reports, forensics

     20    reports that I think are going to probably total in the

     21    ballpark of a thousand to 2,000 pages just on that type of

     22    information.    And that's before we get to any FBI 302s or

     23    DEA 6s or anything along those lines.         So it's going to be

     24    quite a bit of discovery in this case, Your Honor.             We've

     25    already distributed approximately about 2,200 pages of


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19   PageID.17997   Page 9 of 27

                                     STATUS CONFERENCE                                 9


      1    discovery to date, and we're doing it on a rolling basis but I

      2    think that's one of the reasons they wanted to have a discovery

      3    coordinator.

      4              MR. SCHARG:    Can I interject for one second, Judge?

      5              THE COURT:    Yes.

      6              MR. SCHARG:    As you know, Mr. Graveline and I were

      7    before the Court on my client on a separate indictment

      8    arraignment on an indictment about a month ago, and we spoke

      9    about the discovery coordinator.       I -- you're familiar with

     10    Chris Anton who is my coordinator in the Herman Johnson murder

     11    case.   And he's been involved in a number of other

     12    multi-defendant prosecutions in different courts, and I took it

     13    upon myself.     I am going to be filing a motion for budget on

     14    behalf of all CJA panel attorneys with the exception of the

     15    death-eligible group of Mr. Arnold and Mr. Bailey, and so then

     16    we can get things started.      I anticipated his approval as the

     17    discovery coordinator.      So he has already started coord -- you

     18    know, the process with the discovery coordinator for the

     19    government.     And, in fact, we have put on the cloud all the

     20    discovery to date and have made that accessible to all the

     21    lawyers in this case.      And I believe it's more than a couple

     22    thousand.     In terms of Mr. Fisher himself, there's almost 5,000

     23    pages of social media in addition to the several thousand pages

     24    that we have received to date.       But what will happen, so when

     25    the Court gets the motion, is that the discovery coordinator,


                             USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.17998    Page 10 of
                                      27
                                    STATUS CONFERENCE                               10


     1    Chris Anton, will be working directly with the government and

     2    every time there's any dissemination of any material, put it on

     3    the cloud for everyone.     There will be two files in the cloud;

     4    one file for each defendant, which will be the group discovery

     5    that's to be shared, and a separate file in the cloud

     6    exclusively for that defendant.

     7              And at this point in time, until we hear otherwise,

     8    everyone in this case, meaning the death-eligible attorneys,

     9    the general pack of CJA, you know, attorneys for the RICO

    10    charges and retained counsel will be able to share in that

    11    discovery which will be efficient for the court.            And it really

    12    doesn't -- it does not involve any additional man hours for us

    13    to put on the cloud for retained counsel and I think it just

    14    will allow everything to run more efficiently for both the

    15    government, for us and for the court.

    16        (Mr. Toussaint entered the courtroom.)

    17              THE COURT:    Okay.   A couple of questions, when the --

    18              MR. GRAVELINE:    Your Honor, I don't mean to interrupt

    19    your train of thought, but I just want to put on the record

    20    that Mr. Toussaint has entered the courtroom on behalf of --

    21              THE COURT:    Good morning, Mr. Toussaint.

    22              MR. TOUSSAINT:    Good morning, Your Honor.        May it

    23    please this most honorable Court, Vincent Toussaint on behalf

    24    of Anthony Lovejoy.     Thank you, Your Honor.

    25              THE COURT:    Glad you made it.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.17999   Page 11 of
                                      27
                                    STATUS CONFERENCE                              11


     1              MR. GRAVELINE:    I apologize for that, Your Honor.

     2              MR. TOUSSAINT:    And I apologize, Your Honor.

     3              THE COURT:    All right.   So when this discovery is

     4    essentially posted and made accessible, is it anticipated that

     5    it will be reviewed on the computer?       I suppose it is

     6    printable, right?      It can be printed out as well?

     7              MR. GRAVELINE:    Yes, Your Honor.     And so the way that

     8    we've been delivering the discovery has been on a compact disk.

     9    And then I believe what we've been doing is delivering it to

    10    all the defense counsel.      To date we've been doing a disk for

    11    each defense counsel.      But I think what -- and correct me if

    12    I'm wrong, Mr. Scharg.      What we're talking about is now we can

    13    deliver that CD to Mr. Anton and he will be taking

    14    responsibility of posting it to a shared cloud that all the

    15    defense counsel then can access for the general discovery, the

    16    things that are not client specific.       Is that correct?

    17              MR. SCHARG:    Right.   And the ones that are client

    18    specific he'll put on a separate file of the cloud that can

    19    only be opened by that respective defense counsel.          And then

    20    it's up to the defense counsel to share with their client in

    21    hard copy what they want.

    22              What we've done on other cases that Mr. Graveline and

    23    I have is where you have people in custody, and because of the

    24    voluminous nature of the discovery material, we've had

    25    purchased computers, inexpensive laptops, cost about $200,


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18000   Page 12 of
                                      27
                                    STATUS CONFERENCE                              12


     1    Mr. Anton has put discovery material for that individual

     2    defendant.    And we have been able, with all the facilities,

     3    Midland, you know, Sanilac, St. Clair, to provide the computer

     4    to that facility and they make arrangements for the inmate or

     5    client -- slash, client to be able to view the discovery.            The

     6    only thing that we've changed is some of the social media

     7    materials cannot be put on that discovery because they involve

     8    pornographic or other objectionable material.        So in that

     9    regard, that social media stuff is going to the attorneys, you

    10    know, and not on the portable, and it's up to the lawyer to

    11    make arrangements to view the social media separately.

    12              THE COURT:    Okay.    So are there potential benefits or

    13    are there implications for billing advantages here?          I mean, do

    14    you have a way of tracking the time that you're spending?

    15              MR. SCHARG:    Well, I'm going to put it on my budget.

    16    So no one else will have to put the discovery coordinator on

    17    their budget.    He will be on my budget but everybody will have

    18    access.   You know, with our budget approval, he'll just, you

    19    know, everything will be billed on my budget but everyone will

    20    have the same access.     And the main thing is so we don't

    21    duplicate our resources.        And that's what the Sixth Circuit

    22    wants, not to have everybody have individual discovery

    23    coordinators.    And it's a lot of time, resources, confusion by

    24    doing it any other way other than the one that we're

    25    suggesting.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18001   Page 13 of
                                      27
                                    STATUS CONFERENCE                              13


     1              And I informed attorneys for Mr. Arnold and Mr. Bailey

     2    that they can, you know, share with us as much as they want,

     3    and if they're at a time where they feel that's appropriate to

     4    get their own discovery coordinator and their own budgets, they

     5    can do that but at this point in time, as of right now,

     6    everyone, every defendant, every defense counsel in this case

     7    is up-to-date with the discovery and they have it available to

     8    them on the cloud.

     9              THE COURT:    Okay.   I was thinking in terms of

    10    advantages, that is there a way that this can assist the

    11    lawyers in tracking time that they're spending reviewing the

    12    materials --

    13              MR. SCHARG:    Well, it does.    What it does is -- it is

    14    because one of the things that the defense -- the coordinator

    15    does is he does the OCR scanning which is the character

    16    recognition.    So with the materials that I get, the 10,000

    17    pages of materials, he formats it so that I can just put in,

    18    you know, searchable, my client's name or an address or a date,

    19    you know, parallel to the indictment and you can just go to

    20    those areas instead of going to the 10, 20,000 pages.

    21              So yes, it absolutely saves time for everybody.

    22    Instead of going through every page of every document of

    23    discovery, that way you can just key in on names, dates or

    24    events that affect your client based upon the indictment or

    25    other information that you have.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18002   Page 14 of
                                      27
                                    STATUS CONFERENCE                                 14


     1               So in terms of efficiency, it's unbelievable how

     2    efficient it will be.       In fact, when we get our information on

     3    the cloud, when it's given to a discovery coordinator, before

     4    he puts it on a cloud he will scan it so it's searchable.              So

     5    if my client is involved in one count on one date, I can search

     6    his name or the date or a co- -- you know, or, you know, with

     7    co-defendants and that way it saves me probably -- literally

     8    hundreds of hours of going through all the discovery.           So I

     9    think, I wonder does that answer your question?

    10               THE COURT:     Yeah, partially.

    11               MR. SCHARG:     Is there something that -- the other

    12    partial?

    13               THE COURT:     Mr. Lee?

    14               MR. LEE:     Just one thing, Mr. Graveline and I talked.

    15    I just wanted to get it straight on the record.         Does that mean

    16    that you're no longer going to send disks now?         Everything will

    17    be placed on the cloud?       Because right now, for the record, we

    18    have two disks that have been sent to defense counsel by

    19    government, by the government.       Are you going to continue to

    20    send disks or is eventually everything -- I'm just a little

    21    confused.    I want to straighten that out.

    22               MR. SCHARG:     It can send disks to everybody anyways.

    23    Everybody can get their separate disks but he will put the

    24    disks on the cloud.

    25               MR. GRAVELINE:     Well, I mean, I don't want to


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18003   Page 15 of
                                      27
                                    STATUS CONFERENCE                              15


     1    duplicate effort, though, either.        What I'm hearing, though, is

     2    from this point forward what we're going to do is get the

     3    general discovery to Chris Anton and he will post it up on the

     4    cloud and that's how you will receive it.

     5              MR. LEE:    So after disk two there will be no more

     6    individual disks?

     7              MR. GRAVELINE:    Directly to you, yes.

     8              MR. LEE:    Now, if we can take up the secondary issue

     9    about clients --

    10              MR. GRAVELINE:    Sure.

    11              MR. LEE:    -- and how the defendants are supposed to

    12    get their discovery.      Each facility, as you probably know by

    13    now, Your Honor, since these cases have been around these last

    14    couple years, has their own distinct policies.         And I think

    15    we're all just going to have to work with the Court and the

    16    staff needing separate orders at separate times to get

    17    discovery into the various county jails which, as you know,

    18    house most of the defendants, I believe.        Some people are at

    19    Milan, correct?      Mr. Rataj's client.    I don't know who else,

    20    but I know there are several.       Mr. Rogers and several others

    21    are in Sanilac and, I believe, Midland?        Gentlemen?

    22              MR. AMBERG:    Sanilac.

    23              MS. MANNARINO:    St. Clair.

    24              MR. LEE:    We're going to need to be in some contact

    25    with the Court.      So we can facilitate our clients to be able to


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18004   Page 16 of
                                      27
                                    STATUS CONFERENCE                              16


     1    view discovery.

     2              Finally, I ask Mr. Graveline, and this has happened in

     3    several cases, if somehow the government can provide -- I guess

     4    we can do that with Mr. An -- I'm just asking now.          Would

     5    Mr. Anton then put -- maybe Mr. Scharg knows.        Would Mr. Anton

     6    then put it on a separate computer for the defendants to view?

     7    Would that be part of his role?      I'm asking --

     8              MR. SCHARG:    Well, that's what we've done on other

     9    cases, Judge.

    10              MR. LEE:   Very well, Judge.     I just wanted to point

    11    out that based on several other cases I've had, this stuff is

    12    going to happen.

    13              MR. SCHARG:    There's been other cases similar in terms

    14    of the discovery outreach, and what happens is that computers

    15    are provided to the discovery coordinator.        He puts on the

    16    discovery for the individual defendant.        Each facility has

    17    their own policy and procedure on how to provide the --

    18              MR. LEE:   Right.

    19              MR. SCHARG:    -- prisoner with that information.

    20    Either by -- you know, there's a standard order that some of

    21    the facilities want.     Others have different procedures, but

    22    it's really -- it's not that complicated.        The only thing that

    23    I'd like to say and step back is that some lawyers, especially

    24    I think the ones on the death-eligible cases, do not want their

    25    individual discovery on the cloud, so anyone who doesn't want


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18005   Page 17 of
                                      27
                                    STATUS CONFERENCE                              17


     1    to go along with this program can, you know, you should be able

     2    to opt out and have -- not the general information but the

     3    individual, separate discovery material sent directly to them

     4    and they can deal with it in that way separate if they wish to.

     5              MR. GRAVELINE:    We have no objection to that, Your

     6    Honor.   As long as they let us know that they want it directly,

     7    then we can do that.

     8              And the general way, when we're talking about --

     9              THE COURT:    When you say it, you're talking about --

    10              MR. GRAVELINE:    Client-specific discovery.

    11              THE COURT:    Discovery.

    12              MR. GRAVELINE:    And so just so the Court's aware, so

    13    when we're talking about client-specific discovery, this has

    14    been my general practice in discovery especially with these

    15    cell phones and Facebooks, people have a lot on their cell

    16    phones to include pictures of a whole bunch of stuff.           And so

    17    what I do when I -- when we have a dump of someone's cell

    18    phone, I give that specifically to that person's attorney and

    19    no one else until I identify within that phone text messages or

    20    other items that might be used as evidence in our case in chief

    21    and then I provide that evidence to everyone at a later date in

    22    a general discovery batch.

    23              So when we talk about client-specific discovery, we're

    24    talking about their own Facebook accounts, their own cell

    25    phones that we've taken off of them.       If there is something


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18006   Page 18 of
                                      27
                                    STATUS CONFERENCE                              18


     1    that -- if they've given statements to the police before.            That

     2    stuff's going to go only to the defendant not to everybody.

     3    And so that's the material that we talk about, client specific.

     4              THE COURT:    Okay.

     5              MR. SCHARG:    Just one more thing on that, is regarding

     6    the cloud, the way it's set up now, if I'm on the cloud,

     7    there's two files.      There's one file that's general and then

     8    there's a second file that's defendant specific to Mr. Fisher.

     9    I'm the only one that can open up the Fisher file.          No one else

    10    can.   Everybody can open up a general file but the specific

    11    part of the cloud is only available to myself.

    12              THE COURT:    Okay.

    13              MR. MINOCK:    Judge, on behalf of Mr. Bailey, we would

    14    prefer that the discovery that is specific to our client not be

    15    placed on the cloud and simply be sent directly to us.

    16              THE COURT:    Okay.   Is Mr. Bailey one of the two death-

    17    eligible --

    18              MR. MINOCK:    That's correct.

    19              THE COURT:    -- defendants?

    20              So, yes, Ms. Mannarino?

    21              MS. MANNARINO:    I'm sorry.     On behalf of Mr. Billy

    22    Arnold, who is also the other death-eligible defendant, we'd

    23    make that same request.

    24              MR. GRAVELINE:    All right.

    25              THE COURT:    All right.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18007   Page 19 of
                                      27
                                    STATUS CONFERENCE                              19


     1              MR. GRAVELINE:    Anyone else?    No?   Okay.

     2              Then we'll do that, Your Honor.

     3              THE COURT:    Okay.

     4              MR. GRAVELINE:    The other issue I wanted to address

     5    today is the death-eligible count and the death-eligible

     6    defendants, and so that is Mr. Arnold and Mr. Bailey at this

     7    point.    And I say at this point because we are still

     8    investigating and I don't think I've made it any secret to

     9    anybody that we're still investigating approximately five or

    10    six other murders involved in this case.

    11              But this is the government's plan in terms of the

    12    death-eligible defendants.      It is our plan for the

    13    U.S. Attorney's recommendation to go to the capital case

    14    section at Main Justice by no later than October 31st of this

    15    year.    So that's approximately six to seven months out from the

    16    date of the indictment.     If people want additional time, if

    17    either one of the defense want additional time, we're

    18    definitely willing to listen to that request, but I think six

    19    or seven months might be enough time and I also think it would

    20    behoove everyone since it's an election year, change of

    21    administration, to get this resolved before the end of the year

    22    while this administration is still in place just because once

    23    you have the changeover, once you have a new inauguration, who

    24    knows when the new Attorney General is going to be sworn in.

    25    And then we just enter into a limbo state after January, 2017.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18008   Page 20 of
                                      27
                                    STATUS CONFERENCE                              20


     1    So I think it's in everybody's best interest to try to resolve

     2    that before we enter that limbo state of January, 2017.           And so

     3    that's why we're picking that time frame.         And like I said,

     4    we're willing to listen to, you know, if people want additional

     5    time, but that's our thinking at least from the outset here.

     6              THE COURT:    All right.      How does that strike, again,

     7    the two death penalty-eligible --

     8              MR. SPIELFOGEL:       Your Honor, as to Mr. Bailey, I

     9    totally agree with the second part of what the U.S. Attorney

    10    said.   It would be in our interest most likely to have this

    11    determined during the current administration for several

    12    reasons and also not to put it in limbo for whatever period it

    13    would be.

    14              The problem is that six or seven months would be

    15    cramming it.    It generally takes longer than that.

    16              THE COURT:    You're assembling litigation evidence?

    17              MR. SPIELFOGEL:       You're exactly right, Judge.     You're

    18    interviewing, getting numerous witnesses, getting numerous

    19    records, and I would say in the cases I've been involved in

    20    we've never actually gotten it done in six or seven months.              We

    21    will put a special emphasis on this and attempt to meet that

    22    timeline, but I wouldn't be surprised if we have difficulty in

    23    doing that.

    24              THE COURT:    Okay.

    25              MR. SPIELFOGEL:       Okay.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18009   Page 21 of
                                      27
                                    STATUS CONFERENCE                              21


     1              THE COURT:     All right.   I assume that applies to both?

     2              MR. KOSELKE:     Yes.   On behalf of Mr. Arnold, Your

     3    Honor, I've never had a case that we were able to complete that

     4    quickly, but I would concur with Mr. Spielfogel.

     5              THE COURT:     It's worth a try?

     6              MR. KOSELKE:     We would place a special emphasis.        I

     7    concur with other prior statements.       It would be best, in

     8    everybody's interest, to get this before the current

     9    administration --

    10              THE COURT:     All right.   Yeah, because otherwise it's

    11    going to kick over a considerable period, I agree --

    12              MR. GRAVELINE:     And just from the government's point

    13    of view, and I've had discussions with several defense counsel,

    14    and just in terms of the severability of the death-eligible

    15    defendants and whatnot, at least from the government's

    16    perspective, especially with racketeering charge, RICO

    17    co-conspiracy, the murders that we're talking about already and

    18    are already charged are going to be presented during -- doesn't

    19    matter which defendant goes to trial, doesn't necessarily have

    20    to be Mr. Bailey, Mr. Arnold, we believe those murders are

    21    going to be relevant.      So I think it's premature to talk about

    22    severance, you know, just because they are death-eligible

    23    defendants because I think that -- the evidence of those

    24    murders is going to be coming in during any type of trial here

    25    and that's why we're also trying to move as quickly as possible


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18010   Page 22 of
                                      27
                                    STATUS CONFERENCE                              22


     1    understanding that we're dealing with the timelines of 15

     2    defendants not just two defendants.

     3              THE COURT:     Okay.     All right.

     4              MR. GRAVELINE:     Other than that, I think that's all

     5    that the government had in terms of this status conference,

     6    Your Honor.    We'll prepare the motion and order on the complex

     7    case.   If anyone else has anything?

     8              THE COURT:     Anyone?

     9              MR. GRAVELINE:     And then part of the motion, I'll

    10    propose to the Court and to counsel is we'll pick a date, maybe

    11    about four months out, that maybe we'll meet again and maybe at

    12    that point also insure that all the defendants are here and

    13    then we'll talk about speedy trial and speedy trial waivers at

    14    that point.

    15              THE COURT:     Okay.     Counsel?

    16              MR. JOHNSON:     Yeah, Judge.       With respect to the

    17    discovery and the dissemination of discovery, it's come to my

    18    attention with respect to my client, Devon Patterson, who is

    19    currently being housed at Livingston County, it also came to my

    20    attention that in another mega case there's another prisoner

    21    that is being housed at the Livingston jail and they have been

    22    kept under maximum security since they've been there.           It's my

    23    understanding that they've been given almost a couple hours out

    24    of the day and their access to the computer has been limited,

    25    if any, to the library or the computer.           I know I could take


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18011   Page 23 of
                                      27
                                    STATUS CONFERENCE                              23


     1    that up with the marshal, but I don't want to call the marshals

     2    and be -- and ask for them to assist me.        If we're here in

     3    court, I think there may be a problem, and I thought since

     4    we're here I might address that because it might only be with

     5    respect to my client, but that particular facility with the

     6    voluminous amount of discovery coming in, I think that may have

     7    to be addressed and I'm asking for the assistance of the Court

     8    as well as the government in dealing with that.

     9              THE COURT:     Well, any ideas of your own on how that

    10    might be dealt with?      So you have a computer-literate client at

    11    least?

    12              MR. JOHNSON:     Yes, yes.   That's no problem.      It's just

    13    having access.

    14              THE COURT:     Access.

    15              MR. JOHNSON:     And in some instances, if they were here

    16    and a marshal was here, the Court could have words with the

    17    marshal in chambers and sometimes they'll address that, but

    18    since no marshals are here today, I'm open for suggestions and

    19    I will follow up too.

    20              THE COURT:     Okay.

    21              MR. LEE:     Your Honor, in my experience, I think

    22    getting an order from this Court is usually what does the

    23    trick.

    24              THE COURT:     Yeah.

    25              MR. LEE:     And once you get the order, the marshals and


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18012   Page 24 of
                                      27
                                    STATUS CONFERENCE                              24


     1    everybody is bound to listen to you.         And I will say that most

     2    of our clients based on discovery are highly literate when it

     3    comes to computer use.

     4              THE COURT:     Really?

     5              MR. LEE:     Based on discovery.    I don't know that for a

     6    fact.

     7              MR. SCHARG:     I'll send Mr. Bertram a standard order to

     8    allow computers in and he can work with Mr. Anton on how to

     9    best do it.

    10              Is his client in federal custody or --

    11              MR. JOHNSON:     Yeah, federal, Livingston.

    12              MR. SCHARG:     Yeah.    Once you get the order, it's

    13    really not going to be a problem.

    14              THE COURT:     I see.    It may be helpful to have orders

    15    for all 15?

    16              MR. SCHARG:     Well, once we get the computer -- you

    17    know, the first thing is for a lawyer to get the computer, if

    18    that's how they want to do it, and then he can put all the

    19    information on and with the order you send it to the facility.

    20    It's happened so many times it's really -- is not going to

    21    be -- it shouldn't be an issue for anybody at any of the

    22    facilities.

    23              THE COURT:     I see.

    24              MR. LEE:     Judge, as I mentioned before, some of the

    25    institutions have slightly different requirements.


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18013   Page 25 of
                                      27
                                    STATUS CONFERENCE                              25


     1               MR. SCHARG:     Right.

     2               MR. LEE:     And that's really the only difference, but I

     3    got a feeling any order you give them they're going to comply

     4    with.    I've never seen them not in the several cases like this

     5    that we've done.

     6               THE COURT:     So is it a shared sentiment among the

     7    lawyers that we really don't have to worry about whether these

     8    individual defendants are going to be able to navigate the

     9    computer to review this material?

    10               MR. SCHARG:     It's pretty simple.    All you have to do,

    11    Judge, the way it's formatted, is the computer will only have

    12    the discovery material.       All you got to do is touch a button

    13    and I don't know of anyone who's had any difficulty in getting

    14    it done.     Really is -- I think we're --

    15               THE COURT:     Okay.

    16               MR. SCHARG:     -- worrying about things that don't

    17    exist.     The only question I have is right now we really -- when

    18    are we going to get -- are we going to get any substantive

    19    materials within the next four months?

    20               MR. GRAVELINE:     We're working on it.

    21               MR. SCHARG:     Okay.

    22               MR. GRAVELINE:     And then the -- that just reminded me.

    23    At present there's no protective order on the discovery, on the

    24    general discovery that we've given out.          If we believe that

    25    there is some material that is going to be subject to a


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18014   Page 26 of
                                      27
                                    STATUS CONFERENCE                              26


     1    protective order that we don't want disseminated to anyone's

     2    client but only for attorney review, first we'll coordinate

     3    with defense counsel and also minimally seek their concurrence

     4    and then come with a motion, but at this point there's no

     5    protective order and I don't think there's -- needs to be one

     6    right now for the general discovery.

     7               THE COURT:    Okay.    Well, I know that Mr. Scharg, you

     8    asked for the opportunity to talk about budget for -- among the

     9    defense counsel.    Obviously not with --

    10               MR. GRAVELINE:    We can leave.

    11               THE COURT:    -- the government.     But if there's --

    12               MR. SCHARG:    We're going to present the order to the

    13    Court under seal and if the Court has any questions, then we

    14    can meet at that time.

    15               THE COURT:    I see.    Okay.   All right.

    16               MR. SCHARG:    I think you know enough of the case now

    17    that we don't have to sit down and tell you that it's

    18    complex -- you know, since we got the stipulation.          We're going

    19    to present a group order.         I'm going to file a motion with all

    20    the CJA attorneys, you know, so it will be one motion under

    21    seal and then if you have any questions, we can sit down with

    22    you.   Otherwise, we'll hope you sign it and get the ball

    23    rolling so we can do what we have to do to represent our

    24    clients.

    25               THE COURT:    All right.    Anything else anyone thinks


                            USA v. ARNOLD, ET AL., 15-20652
Case 2:15-cr-20652-GCS-DRG ECF No. 1375 filed 04/16/19 PageID.18015   Page 27 of
                                      27
                                    STATUS CONFERENCE                              27


     1    should be addressed today?

     2              MR. GRAVELINE:     Nothing from the government, Your

     3    Honor.

     4              THE COURT:     Thank you very much.     Waiting for the

     5    order to come in.

     6              MR. LEE:     Thank you, Your Honor.

     7              MR. SCHARG:     Thank you.

     8              THE COURT CLERK:     Please rise.     Court's in recess.

     9        (Proceedings concluded, 11:00 a.m.)

    10                                  -    -   -

    11                           CERTIFICATION OF REPORTER

    12

    13       I, Leann S. Lizza, do hereby certify that the above-entitled

    14    matter was taken before me at the time and place hereinbefore

    15    set forth; that the proceedings were duly recorded by me

    16    stenographically and reduced to computer transcription; that

    17    this is a true, full and correct transcript of my stenographic

    18    notes so taken; and that I am not related to, nor of counsel to

    19    either party, nor interested in the event of this cause.

    20

    21

    22    S/Leann S. Lizza                                    4-15-2019

    23    Leann S. Lizza, CSR-3746, RPR, CRR, RMR              Date

    24

    25



                            USA v. ARNOLD, ET AL., 15-20652
